Citation Nr: 9902166	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-00 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veterans claim of entitlement to service 
connection for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from June 1943 to October 
1944.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
determined that the veteran had not submitted new and 
material evidence in support of his service connection claim.


FINDINGS OF FACT

1. The RO denied entitlement to service connection for 
disability of the right knee in rating decisions in October 
1946, November 1959 and June 1983; no appeal was perfected 
therefrom.

2. Evidence the veteran has submitted since the ROs June 
1983 rating decision consists of a surgical record, a VA 
examination, the veterans personal statements, and a private 
physicians statement that provides evidence of a nexus 
between the veterans right knee disability and his injury 
during service.


CONCLUSIONS OF LAW

1. Evidence received since the ROs June 1983 rating decision 
that denied service connection for right knee disability is 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156 (1998).

2. The claim for service connection for a right knee 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Pertinent Law and Regulations

In cases where a claim previously has been disallowed, the 
Secretary shall reopen the claim based upon presentation of 
new and material evidence that relates directly and 
substantially to the specific matter under consideration.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
3.104, 20.1103 (1998); see also Thompson v. Derwinski, 1 Vet. 
App. 251, 253, (1991).  Unless the Board finds that the 
appellant has submitted new and material evidence, it does 
not have jurisdiction to reopen a previously adjudicated 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  When a claimant seeks to reopen a final claim, the 
Board must review all of the evidence of record before it can 
determine whether the claim should be reopened and 
readjudicated.  See Evans v. Brown, 9 Vet. App. 273 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  

However, for the sole purpose of determining whether the 
claim should be reopened, credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The claim does not need to be conclusive; however, the 
veterans allegations must be supported by credible and 
competent evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

When a claim to reopen is filed, the Court requires the 
application of a two-step analysis.  38 U.S.C.A. §§ 5108, 
7105(c); see also Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board determines whether the veteran has 
submitted new and material evidence.  Id.  Second, upon 
finding that the veteran indeed has produced new and material 
evidence, the claim will be reopened and the Board will 
evaluate the case in light of the whole record.  Id.

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).


II. Factual Background

Service connection for a right knee disability was initially 
denied by the RO in October 1946, on the basis that such 
disability was not demonstrated within service or within the 
presumptive period thereafter.  The RO also denied service 
connection for the veterans right knee disorder in a rating 
decision dated in November 1959.  The evidence at that time 
included the veterans service medical records and a 1946 VA 
examination.  The service medical records were negative for 
any complaints or findings related to his right knee.  The 
report from the VA examination included history from the 
veteran of having injured the right knee when he walked 
through a glass door and received a laceration on the inner 
aspect of the right knee which cut an artery.  He 
complained of swelling, soreness, and stiffness.  A deep 
penetrating scar was noted.  Radiographic studies revealed 
considerable roughening of the articular surface of the tibia 
with increase in spur formations and considerable lipping of 
the articular surface.  The conclusions included arthritis of 
the right knee.  

Thereafter, the veteran submitted a report for surgery 
performed in April 1977 to remove a piece of glass and resect 
the proximal fibula.  At that time, the examiner rendered a 
diagnosis of osteoarthritis.  Subsequently, the record 
reveals 1983 VA outpatient records for treatment of the 
veterans deformed knee.  In particular, a record dated in 
January 1983 recites the veterans reported history of an 
inservice incident that resulted in damage to his right knee.  
Also, the record notes the veterans complaints of pain and 
swelling.  

By rating action of June 1983, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a right knee disability.  The 
veteran was notified of this determination and did not file a 
timely appeal.  

A private medical doctors statement dated in June 1994 
recites the veterans reported history of inservice injury to 
the right knee.  In particular, the veteran reported that he 
was diagnosed with arthritis in 1946 as a result of his 
injury.  Further, the statement includes objective findings 
of gross deformity of the right lower extremity in the area 
of the knee, with a range of motion of zero to 110 degrees.  
Noted was a significant bony protuberance consistent with 
osteophyte formation at the knee.  Also noted was significant 
genuvarum developed from the incision on the right lateral 
aspect of the knee.  Close examination revealed a scar off 
the medial aspect of the head of the medial tibia area.  The 
examiner rendered an opinion that the glass removed from the 
veterans right knee was a result of his accident in service 
when he put his leg through a glass wall.

The record also includes a VA examination dated in September 
1994 in which the examiner noted the veterans subjective 
complaints of right knee pain and crepitation.  Objective 
findings included a range of motion noted at zero to 
90 degrees with crepitation and valgus deformity with soft 
tissue loss over the posteromedial aspect of the right knee.  
The examiner rendered a diagnosis of right knee post-
traumatic early degenerative joint disease.  

During the veterans personal hearing conducted in June 1996, 
the veteran testified that a piece of glass was removed from 
his right knee.  Transcript (T.) at 1.  Further, he stated 
that during service, he was a patient in the hospital for a 
wound he incurred.  At one point, he walked through a glass 
wall and injured his right knee.  T. at 2.  His knee was 
stitched, and according to the veteran, a tendon was cut 
during that procedure.  T. at 2.  The veteran stated that he 
then returned to the United States via a ship, and that by 
the time he arrived, his knee was perfect.  T. at 2.  
When questioned as to how long he was in the hospital for his 
knee injury, the veteran stated that he was there about one-
half hour, but that no one asked him his name at that time.  
T. at 3.  

The veteran then testified that he began to have knee 
problems in 1945 or 1946 when he worked for the post office 
delivering mail.  T. at 3.  He stated that his knee swelled 
and that he could barely walk.  T. at 3.  His job was 
terminated as a result of his inability to walk.  T. at 3.  
When asked about the inservice injury, the veteran stated 
that at the time of discharge, he did not mention the knee.  
T. at 5.  However, he testified that after service, sometime 
around 1945, he periodically had problems with his right 
knee.  T. at 5.  Also, the veteran stated that he had a VA 
examination in 1946, but the first time that he went to a 
doctor on his own for the right knee problem was in 1977.  T. 
at 5.  The veteran stated that he had not had problems with 
his right knee prior to service.  T. at 6.  Also, he reported 
that he did not have any injuries to his knee other than what 
occurred during service.  T. at 6.  Further, the veteran 
stated that he is not treated on a regular basis for his 
knee, although it swells on occasion.  T. at 6.  Also, the 
veteran reported that he does not take any pain medication.  
T. at 6.  

The veterans son testified that his father had told him in 
the early 1950s about the injury during service.  T. at 8.  
Further, he stated that he has witnessed his fathers pain 
for many years, and believes that the inservice injury caused 
his knee damage.  T. at 8.  Also, he reported that he had 
tried to find his fathers medical records and locate 
individuals who served with the veteran to corroborate the 
veterans story.  T. at 11.  The veterans son stated that 
when he did locate someone, that individual had already 
passed away.  T. at 11.  

III.	Analysis

As a preliminary matter, the Board has jurisdiction over the 
merits of a claim if new and material evidence has been 
presented sufficient to reopen that claim.  Barnett v. Brown, 
83 F.3d 1380, 1383.  As stated above, in claims to reopen a 
previously denied claim, the Board must determine whether the 
veteran has presented new and material evidence since the 
final disallowance.  See Manio v. Derwinski, 1 Vet. App. at 
145.  Based upon submission of new and material evidence that 
relates directly and substantially to the specific matter for 
determination, the claim will be reopened for review.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.156, 3.104, 
20.1103; see also Thompson v. Derwinski, 1 Vet. App. 251, 
253.

In order to reopen a previously and finally disallowed claim 
(decided by the Board or RO) there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  Evans v. Brown, 
9 Vet.App. 273 (1996).  In this case, upon review of all the 
evidence of record currently before the Board for 
consideration, the Board finds that the veterans claim of 
entitlement to service connection for a right knee disorder 
should be reopened and readjudicated, pursuant to further 
development as stated in the directives in the REMAND portion 
below.

Specifically, the Board notes that the private medical 
doctors statement dated in June 1994, in which the physician 
renders an opinion as to the relationship between the 
veterans current right knee disability and an injury in 
service, is sufficient evidence to reopen the veterans 
claim.  The physician indicated review of the pertinent 
records, including the 1946 VA examination, and has indicated 
that the injury described has resulted in current disability 
of the right knee.  In essence, the veteran has presented 
evidence of current disability causally related to an 
inservice event, and as such, has presented a well grounded 
claim.  See Caluza v. Brown, 7 Vet. App. 498, 506.  

In light of the aforementioned analyses, the Board concludes 
that new and material evidence has been submitted with 
respect to the veterans claim for entitlement to service 
connection for a right knee disability. 


ORDER

New and material evidence sufficient to reopen the veterans 
claim for service connection for a right knee disorder has 
been submitted; the claim is reopened.


REMAND

The Board notes that upon reopening the veterans claim of 
entitlement to service connection for a right knee 
disability, the extent and exact nature of the veterans 
current disability is unclear.  Results from VA examination 
conducted in September 1994 report right knee valgus 15-
degree deformity with obvious crepitance and probable early 
degenerative joint disease.  In the June 1994 physicians 
statement, it was indicated that the veteran was a possible 
candidate for knee replacement.  It is  clear that he has 
significant disability of the right knee; however, it is not 
clear how much of his current impairment is the result of his 
laceration injury.  

Therefore, in light of the above, the issue of entitlement to 
service connection for the veterans right knee disorder is 
REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify any additional treatment since 
1996 for his right knee disability.  All 
indicated records should be obtained.  

2.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the exact nature and extent of 
his current right knee disability.  All 
findings should be recorded in detail.  
Further, the examiner should specifically 
identify the knee pathology which may 
reasonably be associated with any 
laceration injury in service.  The 
examiner should provide the rationale for 
any opinions and conclusions reached and 
the evidence relied upon or rejected in 
forming said opinion.

The claims folder, or copies of all 
pertinent documents therein, and a 
separate copy of this Remand, must be 
made available to the examiner for review 
in conjunction with the above requested 
examination.  

The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1998).  

2.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this Remand, 
including all requested findings and 
opinions.  If not in compliance, the RO 
should return the report to the examiner 
for corrective action.

3.  The RO should then review the 
veterans claim of entitlement to service 
connection for his right knee disability.  
All pertinent law and regulations should 
be considered.  If the veterans claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include, but not be limited to, any 
additional pertinent law and regulations 
and a complete discussion of the action 
taken on the veterans claim.  Applicable 
response time should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
